Citation Nr: 0424884	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hypertrophic rhinitis and maxillary sinusitis with 
turbinectomy. 

2.  Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1957 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Los Angeles, California, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in June 2000 and September 2001, but was 
remanded to the RO for additional development on each 
occasion.  The requested development has been completed, and 
the appeal has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's bilateral hypertrophic rhinitis and 
maxillary sinusitis with turbinectomy is productive of 
approximately 10 nonincapacitating episodes a year 
accompanied by headaches and discharge; the evidence does not 
demonstrate a history of radical surgery, chronic 
osteomyelitis, or near constant sinusitis.  

2.  The veteran's ulcerative colitis is productive of 
occasional bleeding and flare-ups of diarrhea approximately 
five times each year, which equates to no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral hypertrophic rhinitis and maxillary sinusitis 
with turbinectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321(b), 3.326(a), 4.7, 4.97, Code 6513 (2003).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for ulcerative colitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.321(b), 3.326(a), 4.7, 4.114, Code 
7323 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  In Pelegrini II, the 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See slip op. at 3, 7-10.

In any event, the November 1999 Statement of the Case (SOC) 
and the December 2003 Supplemental Statement of the Case 
(SSOC) advised the veteran of the laws and regulations 
pertaining to his claim.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for the denial of his claims.  

More importantly, the RO also sent the veteran a letter with 
attachments dated December 2003 that informed him of the 
VCAA, and told him what evidence VA would obtain and what he 
could do to help obtain this evidence.  He was also notified 
of the evidence it was his responsibility to submit.  The 
veteran was informed of the evidence already of record, to 
include his service medical records, VA treatment records, 
private medical records, and Social Security Administration 
records.  This letter essentially asked him to provide any 
evidence he had.  Finally, the attachment to this letter 
notified the veteran of what evidence and information was 
necessary to substantiate his claims for increased 
evaluations of his service connected disabilities.  

The Board finds that the VCAA notice requirements have been 
met.  The notice provided in December 2003 was not given 
prior to the first RO adjudication of the claim.  Moreover, 
the RO does not appear to have readjudicated the claim since 
the notice was provided.  However, the veteran's claims were 
readjudicated in December 2003, which resulted in an 
increased evaluation for the veteran's rhinitis and 
sinusitis.  This readjudication considered the entire 
evidentiary record.  The veteran has not submitted any 
additional evidence since this readjudication or the receipt 
of the December 2003 notice.  The veteran's representative 
has not submitted any additional argument, other than to note 
that the development requested by the remands appears to have 
been completed.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, as the 
veteran has been afforded a de novo review by the RO based on 
all the evidence of record, and as the Board will also review 
his claim on a de novo basis, the veteran is not prejudiced 
by the Board's consideration of his appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the duty to assist, it is noted that the RO 
obtained service medical records, private medical records, VA 
treatment records, and, pursuant to the September 2001 Board 
remand, provided the veteran with a comprehensive VA 
examination in May 2003.  As well, the RO, also pursuant to 
this remand, obtained the veteran's Social Security 
Administration (SSA) records, which consisted of VA 
outpatient treatment records and private medical records, 
discussed below.  Finally, prior the Board remand, the 
veteran presented testimony before the undersigned at an 
April 2001 Travel Board hearing.  The veteran has not 
indicated that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, and again noting that the veteran's 
appeals have been remanded on two prior occasions, the Board 
finds that adjudication of this appeal, without referral to 
the RO for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Rhinitis and Sinusitis

Entitlement to service connection for bilateral hypertrophic 
rhinitis with turbinectomy was established in a June 1959 
rating decision.  A zero percent evaluation was assigned for 
this disability.  A May 1967 rating decision recharacterized 
the veteran's disability as bilateral hypertrophic rhinitis 
and maxillary sinusitis with turbinectomy, and increased the 
evaluation to 10 percent, effective from January 1967.  The 
10 percent evaluation remained in effect until after the 
veteran's current claim was submitted in June 1999, when it 
was increased to the current 30 percent evaluation by a 
December 2003 rating decision, effective from the date of 
receipt of the June 1999 claim.  

The relevant medical records include VA treatment records 
dated from 1989 to 1993.  These show that the veteran was 
seen on two or three occasions for rhinitis and sinusitis.  

More recent records include a report of a private examination 
conducted in May 1998.  The examination was a follow-up for 
symptoms of sinusitis and bronchitis that had been exhibited 
in March 1998.  His major complaints consisted of persisting 
lightheadedness, dizziness and weakness, shortness of breath 
with exertion, and palpitations.  These symptoms had 
persisted since a pulmonary embolus one year ago.  Currently, 
the veteran denied sputum production and cough, but he noted 
dizziness when rising to a standing position.  On 
examination, the veteran's nose and sinuses were not 
reviewed, as the examiner was chiefly concerned with the 
veteran's respiratory disorders.  The impressions included 
history of pulmonary embolus and persisting symptoms of 
dyspnea.  Sinusitis and rhinitis were not included in the 
final impressions.  The examiner attributed the veteran's 
complaints of lightheadedness, fatigue, and weakness to his 
hypertension medication, and his dyspnea was said to possibly 
be related to mild asthma and recurring bronchitis.  

VA treatment records dated March 1999 note that the veteran 
had a history of allergic rhinitis.  This was controlled with 
Vaconase, but was complicated by episodes of sinusitis from 
time to time.  The examination did not record any findings 
regarding the sinuses or nose.  The assessment included 
allergic rhinitis.  

The veteran was afforded a VA fee basis examination in July 
1999.  He reported a history of sinusitis and chronic 
rhinitis.  He complained of sinus drainage on an everyday 
basis, which caused him to have shortness of breath on 
exertion.  He used a Vaconase inhaler once or twice each day.  
The veteran was unable to walk one block or a single flight 
of steps without becoming short of breath.  He had never been 
intubated or taken Prednisone.  On examination, there was 
evidence of nasal obstruction on the left of about 50 
percent.  No signs of sinusitis were noted.  There was no 
tenderness, discharge, or crustration.  The septum was 
midline, and the nasopharynx was clear.  An X-ray study of 
the paranasal sinuses revealed no abnormalities.  The 
established diagnoses included bilateral hypertrohic rhinitis 
and maxillary sinusitis with turbinectomy.  The examiner 
noted that while there was evidence of nasal obstruction, 
there were no signs of sinusitis, and he opined that most of 
the veteran's problems originated from his nose.  The 
examiner further noted that the diagnoses included chronic 
obstructive lung disease.  

The veteran appeared at a hearing before the undersigned in 
April 2001.  He complained of post nasal drip and sinus 
infections, which made it difficult to sleep.  The veteran 
said that he used two different types of sprays, two or three 
times each day.  See Transcript. 

VA treatment records dated from 1998 to 2002 were received in 
March 2003.  These records are negative for treatment of the 
veteran's rhinitis and sinusitis.  A July 2002 magnetic 
resonance imaging study was negative for findings pertaining 
to the sinuses.  

The veteran underwent an additional VA fee basis examination 
in May 2003.  His medical record was reviewed and discussed 
in detail by the examiner.  The veteran stated that the 
trouble with his sinuses began in 1957, and that he had a 
polyp removed at that time.  The veteran said that he had 
sinusitis attacks perhaps 10 times a year.  These attacks 
could last for up to four weeks.  The veteran had not 
required bed rest.  He would experience headaches, which were 
treated with antibiotics.  The veteran had received allergy 
shots and used sinus sprays, and he was currently using 
Vaconase.  The veteran reported that he lost about three 
months a year from work due to this problem.  On examination, 
the nasal septum was midline, and there was no discharge from 
the nose.  An X-ray study noted clouding of the right frontal 
sinus, and mucosal thickening was present in the lateral 
aspect of the left maxillary sinus.  The X-ray impression was 
right frontal and left maxillary sinusitis.  The diagnoses 
included rhinitis and maxillary sinusitis with turbinectomy.  
The examiner stated that the veteran's sinuses were non-
tender, and there was no discharge or crusting, and no 
obvious obstruction of the nasal passages.  The veteran was 
in no respiratory distress at the time of the examination.  

In an addendum to the May 2003 examination, the examiner 
noted that he had reviewed the entire claims folder.  The 
veteran was currently using a Beconase inhaler two times a 
day, as well as Atrovent twice a day.  He had started to use 
antibiotics after the military in 1958.  The veteran also 
used two oral medications as needed during the year.  The 
examiner noted that there had been no current evidence of 
polyps or obstruction, no abnormal purulent discharge or 
crusting, and no evidence of facial bony prominence 
tenderness.  The nasal turbinates were not congested.  The 
diagnosis was revised to rhinitis and maxillary sinusitis 
with turbinectomy, currently inactive.  The examiner stated 
that there was no evidence of respiratory distress, no upper 
or lower respiratory pathology, and no other significant 
nonservice-connected respiratory conditions such as asthma, 
bronchitis, chronic obstructive pulmonary disease, or other 
conditions that could be attributable to the service-
connected rhinitis or sinusitis.  

The veteran's bilateral hypertrophic rhinitis and maxillary 
sinusitis with turbinectomy is currently evaluated under the 
rating code for chronic maxillary sinusitis, which is 
evaluated according to the General Rating Formula for 
Sinusitis.  Under this formula, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or with three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or with more than 
six non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or with near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. 4.97, Diagnostic Code 6513.  An incapacitating episode 
of sinusitis is one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6513.  

The Board finds that the criteria for a 50 percent evaluation 
for sinusitis have not been met.  There is no evidence that 
the veteran has undergone radical surgery or chronic 
osteomyelitis.  At the May 2003 VA examination, the veteran 
reported that he experienced approximately ten sinus attacks 
each year.  However, while these attacks were productive of 
headaches, they did not require bed rest.  A review of VA 
treatment records dated from 1998 to 2002 is negative for 
sinusitis attacks, indicating that the attacks experienced by 
the veteran were not severe enough to require treatment.  The 
veteran was afforded VA examinations in July 1999 and May 
2003 in conjunction with his claim.  Both of these 
examinations were negative for tenderness, crusting, 
discharge, or other evidence of a current sinusitis attack.  
The evidence indicates that the veteran has more than six 
non-incapacitating episodes of sinusitis each year 
accompanied with headaches, pain, and discharge.  This 
symptomatology more nearly resembles that required for the 
current 30 percent evaluation.  However, the evidence does 
not demonstrate that the veteran has undergone radical 
surgery, or has near constant sinusitis, with the pain, 
tenderness, discharge or crusting required for a 50 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.97, Code 6513.  

The Board has considered entitlement to an increased rating 
for the veteran's sinusitis and rhinitis under other rating 
codes, but there are no other codes under which the veteran's 
disability is more appropriately evaluated, or which provide 
for an evaluation in excess of 30 percent.  All forms of 
sinusitis are evaluated under the same General Rating Formula 
for Sinusitis as maxillary sinusitis.  See 38 C.F.R. § 4.97, 
Code 6513, Codes 6510 - 6514.  A review of the record 
indicates that the veteran's disability has also been 
evaluated under the rating codes for rhinitis.  However, as 
the highest evaluation available under the rating code for 
allergic or vasomotor rhinitis is 30 percent, it provides no 
additional benefit to the veteran.  See 38 C.F.R. § 4.97, 
Code 6522 (2003).  There is no diagnosis or evidence of 
bacterial rhinitis or granulomatous rhinitis, and these 
rating codes are not for consideration.  38 C.F.R. § 4.97, 
Codes 6523, 6524.  Therefore, entitlement to an evaluation in 
excess of 30 percent for the veteran's sinusitis and rhinitis 
is not warranted.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Colitis

The record indicates that entitlement to service connection 
for ulcerative colitis was established in a June 1959 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  A November 1966 rating decision increased the 
evaluation to 10 percent, effective from July 1966.  This 10 
percent evaluation currently remains in effect.  

VA and private treatment records dated from 1989 to 1993 show 
that the veteran was seen on at least five occasions for 
complaints that included his colitis.  

Social Security Administration (SSA) records include a notice 
of a favorable decision dated July 1993.  The decision found 
that the veteran was under a disability.  The impairments 
that were considered to be severe under SSA law included 
cervical disc disease, heart disease, and colitis.  

The private medical records include a May 1998 report of a 
pulmonary examination.  The examiner noted that the veteran 
had a history of anemia.

VA treatment records from March 1999 note that the veteran 
was seen in regards to several complaints.  He stated that he 
had a history of ulcerative colitis for the past 20 years, 
and that he had not been doing very well.  He had not used 
medication for the past two or three years.  Currently, the 
veteran had crampy abdominal pain from time to time, and an 
average of two to three loose stools per day.  The assessment 
included ulcerative colitis.  

At the July 1999 VA examination, the veteran reported that he 
had been diagnosed with ulcerative colitis during service in 
1959.  He denied currently having abdominal pain.  The 
veteran indicated that he occasionally had bright red blood 
per the rectum, which occurred about one to two times per 
month.  He had never required a blood transfusion, and had 
never been on a total parenteral nutrition program.  On 
examination of the abdomen, there was no evidence of 
superficial distension of the veins, and no tenderness to 
palpation.  The liver edge was not palpable, and there was no 
evidence of ascites.  The veteran did not have a hernia.  The 
established diagnoses included ulcerative colitis.  The 
discussion noted that the ulcerative colitis appeared to be 
in remission.  The veteran declined a rectal examination.  
There were no signs of anemia on complete blood count 
studies.  

The veteran testified at a hearing before the undersigned in 
April 2001.  He noted that he had declined the rectal 
examination at the July 1999 examination due to pain from his 
condition.  The veteran testified that he always had some 
form of diarrhea, and never had a normal bowel movement.  He 
had experienced bloody stools about two weeks prior to the 
hearing.  The veteran indicated that his diet was restricted, 
and said that he was anemic.  He was not receiving treatment 
for anemia, because minerals gave him a bloody colon.  He had 
stopped taking medications because they made him sick and 
adversely affected his bones.  See transcript.  

VA treatment records from September 2001 indicate that the 
veteran had been complaining of abdominal pain for the past 
three days.  Diarrhea was unchanged from baseline.  There was 
no nausea or vomiting.  The veteran denied abdominal pain at 
the time of the examination.  The assessment was atypical 
abdominal pain.  The veteran was said to have likely had 
viral gastroenteritis.  

June 2002 VA treatment records note that the veteran was seen 
for complaints of dizziness and vertigo, which were believed 
to be related to a pituitary mass or hypertension medication.  
He had a history of ulcerative colitis, but was currently 
negative for abdominal pain, diarrhea, and constipation.  

The veteran was afforded a VA fee basis examination in May 
2003.  The examiner noted that the claims folder had been 
reviewed in conjunction with the examination.  The veteran 
was said to have been diagnosed with ulcerative colitis in 
1958.  He described bloody stools.  The veteran had used 
medication in the past, but did not recall being on 
corticosteroids.  He had been off medication for roughly five 
years.  The veteran had not experienced any recent weight 
loss, and he had never required a blood transfusion.  He 
experienced flares of diarrhea perhaps five times a year.  He 
said that when he was young he would lose about six weeks of 
work a year due to this problem, but after age 45 he would 
have problems that prevented him from working for roughly 
three months out of the year.  On examination of the abdomen, 
there was no hernia.  It was soft without hepatosplenomegaly 
or masses.  The diagnoses included ulcerative colitis.  The 
examiner did not appreciate any sign of malnutrition or 
clinical signs of anemia due to the ulcerative colitis.  A 
review of the record was negative for severe colitis.  

In an addendum to the May 2003 examination, the examiner 
again noted that the veteran had no recent weight loss, and 
he denied anemia resulting from the condition.  He reported 
flares of diarrhea perhaps five times a year.  The examiner 
opined that this symptomatology would be considered mild to 
moderate.  Blood tests revealed no evidence of anemia.  
Therefore, the veteran's disability had not caused 
significant malnutrition or anemia.  The diagnoses were 
revised to include ulcerative colitis, currently quiescent.  

The Board notes that many of the rating codes used to 
evaluate the digestive system were changed during the course 
of the veteran's appeal, effective from July 2001.  However, 
the rating code for ulcerative colitis was not affected by 
these changes.  Under the rating code for ulcerative colitis, 
the 10 percent rating currently in effect contemplates 
moderate impairment, including infrequent exacerbations.  A 
30 percent evaluation is appropriate for moderately severe 
ulcerative colitis, with frequent exacerbations.  For severe 
impairment, with numerous attacks per year and malnutrition 
as well as the individual's health being only fair during 
remissions, a 60 percent rating is to be assigned.  
Pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2003). 

The Board finds that the criteria for an evaluation in excess 
of 10 percent for ulcerative colitis have not been met.  The 
Board acknowledges that in 1993 the SSA found that the 
veteran's severe impairments included his colitis.  However, 
the medical evidence since 1993 does not support a finding 
that the colitis is severe.  The medical records dated from 
1998 to 2003 show that the veteran was seen on only a single 
occasion in March 1999 for complaints that included his 
ulcerative colitis.  His symptoms at that time included 
crampy abdominal pain from time to time, and loose stools.  
The veteran was seen on only one other occasion in September 
2001 for abdominal pain, but this was attributed to viral 
gastroenteritis.  At the April 2001 hearing, the veteran 
testified that he occasionally had bloody stools and that he 
was anemic, and the May 1998 records include a history of 
anemia.  However, while both the VA examinations conducted in 
July 1999 and May 2003 show that the veteran reported 
occasional bleeding from the rectum, testing and examination 
showed that he was negative for anemia on each occasion.  The 
veteran has never required a transfusion due to his colitis, 
and he was not currently using medication to treat his 
disability.  There had been no weight loss, or evidence of 
liver problems.  In May 2003, the veteran claimed that he had 
missed up to three months of work a year due to his 
disability.  However, as he also stated that he had perhaps 
five flare-ups of diarrhea a year, this claim is not 
supported by the medical evidence.  The May 2003 VA examiner 
opined that the veteran's symptomatology would be considered 
mild to moderate.  The Board agrees that the medical 
evidence, when viewed in its entirety, does not demonstrate 
the frequent exacerbations of colitis which would equate to a 
moderately severe disability.  Therefore, the Board finds 
that the veteran's ulcerative colitis is productive of 
symptomatology that more nearly resembles that of moderate 
impairment, which merits continuation of the 10 percent 
evaluation currently in effect.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7323 (2003).

The Board has considered entitlement to an increased 
evaluation on an extraschedular basis for ulcerative colitis, 
but application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the veteran's service connected disabilities 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
veteran's report of missing three months of work each year is 
simply not supported by the medical history he gave of only 
five flare-ups each year, by medical evidence of only one 
instance of treatment for colitis between 1998 and 2003, and 
by the examiner's characterization of the veteran's symptoms 
as mild to moderate.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hypertrophic rhinitis and maxillary sinusitis with 
turbinectomy is denied. 

Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis is denied.



	                        
____________________________________________
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



